     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                 Page 1 of 11 PageID 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS

                                            CASE NO:

NICOLE WILLIAMSON,
individually and on behalf of all
others similarly situated,                                    CLASS ACTION

        Plaintiff,                                            JURY TRIAL DEMANDED

v.

CLAY COOLEY, LLC D/B/A CLAY
COOLEY KIA,

      Defendant.
__________________________________/

                                    CLASS ACTION COMPLAINT

        Plaintiff Nicole Williamson brings this class action against Defendant Clay Cooley, LLC

d/b/a Clay Cooley KIA (“Defendant”) and alleges as follows upon personal knowledge as to

Plaintiff and Plaintiff’s own acts and experiences, and, as to all other matters, upon information

and belief, including investigation conducted by Plaintiff’s attorneys.

                                     NATURE OF THE ACTION

        1.      This is a putative class action pursuant to the Telephone Consumer Protection Act, 47
U.S.C. §§ 227, et seq. (the “TCPA”).
        2.      Defendant operates a car dealership selling new and used cars as well as vehicle
maintenance, service and parts.
        3.      To market its business, Defendant uses prerecorded messages to send prerecorded voice
messages to individuals’ cellular phone numbers without first obtaining the required express written
consent.




                                                  1
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                       Page 2 of 11 PageID 2



        4.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life
of thousands of individuals. Plaintiff also seeks statutory damages on behalf of Plaintiff and members

of the Class, and any other available legal or equitable remedies.
                                    JURISDICTION AND VENUE
        5.      This Court has federal question subject matter jurisdiction over this action pursuant to
28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §§ 227,
et seq. (“TCPA”).
        6.      The Court has personal jurisdiction over Defendant and venue is proper in this District
because Defendant directs, markets, and provides its business activities to this District, and because
Defendant’s unauthorized marketing scheme was directed by Defendant to consumers in this District,
including Plaintiff.
        7.      Furthermore, Defendant initiated and directed, or caused to be initiated and directed, the
transmission of unsolicited prerecorded voice messages to Plaintiff’s cellular telephone number (the
“3132 Number”) which has the area code 214 and is therefore associated with Dallas, Texas. Plaintiff
received such messages on the 3132 Number while residing in and physically present in Texas.
                                                PARTIES
        8.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of the
Tarrant County, Texas.
        9.      Defendant is a corporation whose principal office is located in Irving, Texas. Defendant
directs, markets, and provides its business activities throughout the state of Texas.
        10.     Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
agents, employees, officers, members, directors, heirs, successors, assigns, principals, trustees, sureties,
subrogees, representatives, vendors, and insurers of Defendant.
                                               THE TCPA




                                                     2
    Case 4:21-cv-00550-O Document 1 Filed 04/15/21                   Page 3 of 11 PageID 3



          11.   The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

… an artificial or prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §
227(b)(1)(A).

          12.   The TCPA exists to prevent communications like the ones described within this
Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
          13.   In an action under the TCPA, a plaintiff must show only that the defendant “called a
number assigned to a cellular telephone service using an automatic dialing system or prerecorded
voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755
F.3d 1265 (11th Cir. 2014).
          14.   The Federal Communications Commission (“FCC”) is empowered to issue rules and
regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA
are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater
nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and
inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether
they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
(2003).
          15.   In 2012, the FCC issued an order further restricting automated telemarketing calls,
requiring “prior express written consent” for such calls. See In the Matter of Rules & Regulations
Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012)
(emphasis supplied).
          16.   To obtain express written consent for telemarketing calls, a defendant must establish
that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous
disclosure’ of the consequences of providing the requested consent….and having received this
information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]
designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.
1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

                                                  3
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                    Page 4 of 11 PageID 4



        17.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or
investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

communication constitutes telemarketing, a court must evaluate the ultimate purpose of the
communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
        18.     “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a
good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”
Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).
        19.     “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and
transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at
820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003
WL 21517853, at *49).
        20.     The FCC has explained that calls motivated in part by the intent to sell property, goods,
or services are considered telemarketing under the TCPA.           See In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).
This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or
services during the call or in the future. Id.
        21.     In other words, offers “that are part of an overall marketing campaign to sell property,
goods, or services constitute” telemarketing under the TCPA. See In re Rules and Regulations
Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
        22.     If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it
obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulations Implementing
the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent
“for non-telemarketing and non-advertising calls”).
                                                 FACTS



                                                   4
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                      Page 5 of 11 PageID 5



        23.      From as early as 2017 through 2020, Defendant has caused multiple prerecorded voice

messages to be transmitted to Plaintiff’s cellular telephone number ending in 3132 (“3132 Number”).
        24.      The prerecorded messages included a prerecorded voice which identified itself as

calling from Defendant and which wanted to sell Plaintiff a vehicle if she was in the market to purchase
one. The prerecorded messages also included music and Defendant’s marketing slogan “shop me first,
shop me last, either way, come see Clay!”.
        25.      At the time Plaintiff received these prerecorded voice messages Plaintiff was the
subscriber and/or sole user of the 3132 Number.
        26.      Defendant’s prerecorded message calls constitute telemarketing/advertising because
they promoted Defendant’s business, goods and services.
        27.      At no point in time did Plaintiff provide Defendant with her express written consent to
be contacted by prerecorded message.
        28.      Upon information and belief, Defendant caused similar prerecorded messages to be sent
to individuals residing within this judicial district.
        29.      Defendant’s unsolicited prerecorded messages caused Plaintiff additional harm,
including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.
Defendant’s call also inconvenienced Plaintiff and caused disruption to Plaintiff’s daily life.
        CLASS ALLEGATIONS
        PROPOSED CLASS
        30.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of
Plaintiff and all others similarly situated.
        31.      Plaintiff brings this case on behalf of the Class defined as follows:

        NO CONSENT CLASS: All persons in the United States who, within four years prior
        to the filing of this action, (1) were sent a prerecorded message by or on behalf of
        Defendant, (2) regarding Defendant’s goods, products or services, and (4) for which
        Defendant failed to secure the called party’s express written consent.




                                                         5
    Case 4:21-cv-00550-O Document 1 Filed 04/15/21                     Page 6 of 11 PageID 6



        32.     Plaintiff reserves the right to modify the Class definitions as warranted as facts are

learned in further investigation and discovery.
        33.     Defendant and its employees or agents are excluded from the Classes. Plaintiff does not

know the number of members in each the Class but believes the Class members number in the several
thousands, if not more.
        NUMEROSITY
        34.     Upon information and belief, Defendant has sent prerecorded messages to cellular
telephone numbers belonging to thousands of consumers throughout the United States without their
prior express consent. The members of the Class, therefore, are believed to be so numerous that joinder
of all members is impracticable.
        35.     The exact number and identities of the members of the Class are unknown at this time
and can only be ascertained through discovery. Identification of the Class members is a matter capable
of ministerial determination from Defendant’s call records.
        COMMON QUESTIONS OF LAW AND FACT
        36.     There are numerous questions of law and fact common to members of the Class which
predominate over any questions affecting only individual members of the Class. Among the questions
of law and fact common to the members of the Class are:
                a) Whether Defendant made non-emergency calls to Plaintiff’s and Class members’
                    cellular telephones using a prerecorded message;
                b) Whether Defendant can meet its burden of showing that it obtained prior express
                    written consent to make such calls;
                c) Whether Defendant’s conduct was knowing and willful;
                d) Whether Defendant is liable for damages, and the amount of such damages; and
                e) Whether Defendant should be enjoined from such conduct in the future.
        37.     The common questions in this case are capable of having common answers. If Plaintiff’s
claim that Defendant routinely transmits prerecorded messages to telephone numbers assigned to



                                                  6
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                       Page 7 of 11 PageID 7



cellular telephone services is accurate, Plaintiff and the Class members will have identical claims

capable of being efficiently adjudicated and administered in this case.
        TYPICALITY

        38.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based
on the same factual and legal theories.
        PROTECTING THE INTERESTS OF THE CLASS MEMBERS
        39.     Plaintiff is a representative who will fully and adequately assert and protect the interests
of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative
and will fairly and adequately protect the interests of the Class.
      PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
        40.     A class action is superior to all other available methods for the fair and efficient
adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is
economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the
Class are in the millions of dollars, the individual damages incurred by each member of the Class
resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual
lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,
and, even if every member of the Class could afford individual litigation, the court system would be
unduly burdened by individual litigation of such cases.
        41.     The prosecution of separate actions by members of the Class would create a risk of
establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,
one court might enjoin Defendant from performing the challenged acts, whereas another may not.
Additionally, individual actions may be dispositive of the interests of the Class, although certain class
members are not parties to such actions.
                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and No Consent Class)

        42.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.


                                                     7
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                    Page 8 of 11 PageID 8



        43.      It is a violation of the TCPA to make “any call (other than a call made for emergency

purposes or made with the prior express consent of the called party) using any …artificial or prerecorded
voice to any telephone number assigned to a … cellular telephone service ….” 47 U.S.C. §

227(b)(1)(A)(iii).
        44.      Defendant – or third parties directed by Defendant – used prerecorded messages to make
non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the Class
defined below.
        45.      Defendant – or third parties directed by Defendant – used prerecorded messages to make
non-emergency telephone calls to the telephones of Plaintiff and other members of the Class.
        46.      These calls were made without regard to whether or not Defendant had first obtained
express permission from the called party to make such calls. In fact, Defendant did not have prior
express consent to call the cell phones of Plaintiff and the other members of the putative Class when its
calls were made.
        47.      Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an
prerecorded messages to make non-emergency telephone calls to the cell phones of Plaintiff and the
other members of the putative Class without their prior express written consent.
        48.      Defendant knew that it did not have prior express consent to make these calls, and knew
or should have known that it was using prerecorded messages. The violations were therefore willful or
knowing.
        49.      As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff
and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00
in damages for each violation. Plaintiff and the members of the Class are also entitled to an injunction
against future calls. Id.

                                             COUNT II
                              VIOLATION OF 47 C.F.R. § 64.1200(a)
                            (On Behalf of Plaintiff and No Consent Class)




                                                   8
     Case 4:21-cv-00550-O Document 1 Filed 04/15/21                      Page 9 of 11 PageID 9



         50.    Plaintiff re-alleges and incorporates the foregoing allegations set forth in paragraphs 1

through 41 as if fully set forth herein.
         51.    It is a violation of the TCPA regulations promulgated by the FCC to “initiate any

telephone call…using an… artificial or prerecorded voice to any telephone number assigned to a paging
service, cellular telephone service, specialized mobile radio service, or other radio common
carrier service, or any service for which the called party is charged for the call.” 47 C.F.R. §
64.1200(a)(1)(iii).
         52.    Additionally, it is a violation of the TCPA regulations promulgated by the FCC
to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an advertisement or
constitutes telemarketing, …artificial or prerecorded voice …other than a call made with the prior
express written consent of the called party or the prior express consent of the called party when the call
is made…” 47 C.F.R. § 64.1200(a)(2).
         53.    Defendant transmitted calls using prerecorded messages to call the telephone numbers
of Plaintiff and members of the putative class without their prior express written consent and/or
continued to prerecorded messages after consent was revoked.
         54.    Defendant has therefore violated § 64.1200(a)(1)(iii) and § 64.1200(a)(2) by using an
prerecorded voice messages to make non-emergency telephone calls to the telephones of Plaintiff and
the other members of the putative Class without their prior express written consent.
         55.    Defendant knew that it did not have prior express written consent to make these calls,
and knew or should have known that it was using prerecorded messages. The violations were therefore
willful or knowing.
         56.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA, Plaintiff
and the other members of the putative Class were harmed and are each entitled to a minimum of $500.00
in damages for each violation. Plaintiff and the class are also entitled to an injunction against future
calls.
         57.    Because Defendant knew or should have known that Plaintiff and the other members of
the putative Class had not given prior express written consent to receive its messages to their telephones

                                                     9
   Case 4:21-cv-00550-O Document 1 Filed 04/15/21                        Page 10 of 11 PageID 10



the Court should treble the amount of statutory damages available to Plaintiff and the other members of

the putative Class pursuant to § 227(b)(3) of the TCPA.
                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the following
relief:
              a) An order certifying this case as a class action on behalf of the Class as defined above,
                  and appointing Plaintiff as the representative of the Class and Plaintiff’s counsel as Class
                  Counsel;
              b) An award of actual and statutory damages for Plaintiff and each member of the Class;
              c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq., and 47
                  C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class $500.00 in
                  statutory damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3).
              d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§ 227, et
                  seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for Plaintiff and each member of the Class
                  treble damages, as provided by statute, up to $1,500.00 for each and every violation
                  pursuant to 47 U.S.C. § 227(b)(3).
              e) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
              f) Such further and other relief as the Court deems necessary.
                                             JURY DEMAND
          Plaintiff hereby demand a trial by jury.
                              DOCUMENT PRESERVATION DEMAND


          Plaintiff demands that Defendants take affirmative steps to preserve all records, lists, electronic

databases or other itemizations associated with the allegations herein, including all records, lists,

electronic databases or other itemizations in the possession of any vendors, individuals, and/or

companies contracted, hired, or directed by Defendant to assist in sending the alleged communications.


                                                      10
   Case 4:21-cv-00550-O Document 1 Filed 04/15/21      Page 11 of 11 PageID 11



Respectfully submitted,


Dated: April 15, 2021

                                   /S/Frank Harber
                                   Frank Harber, Esq.
                                   State Bar No. 24090143
                                   771 E Southlake Blvd, Suite 111
                                   Southlake, Texas 76092
                                   817.523.1611
                                   frank@harberlawgroup.com


                                   By: /s/ Ignacio Hiraldo
                                   Ignacio Hiraldo, Esq.
                                   IJhiraldo@Hiraldolaw.com
                                   IJH Law
                                   1200 Brickell Ave.
                                   Suite 1950
                                   Miami, FL 33131
                                   E: IJhiraldo@IJhlaw.com
                                   T: 786-496-4469
                                   Pro Hac Vice to be filed

                                   Attorneys for Plaintiff and the Proposed Class




                                     11
